Citation Nr: 1744859	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-39 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a heart disorder characterized as cardiac pacemaker implantation, status post symptomatic bradycardia and heart block, previously claimed as heart murmurs, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel




INTRODUCTION

The served on active duty from October 1986 to March 1987, June 1994 to March 2001, and September 2005 to July 2008.  He was a member of the Army National Guard from 1986 to 1991 and the U.S. Army Reserve from 1991 to 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2015, the Veteran declined a hearing before the Board in his substantive appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A February 2009 rating decision denied service connection for a heart murmur; the Veteran did not perfect an appeal.

2.  Evidence submitted since the February 2009 rating decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  Cardiac pacemaker implantation, status post symptomatic bradycardia and heart block was not manifest during a qualifying period of service and is not otherwise attributable to service.



CONCLUSIONS OF LAW

1.  The February 2009 rating decision which denied service connection for a heart murmur is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the February 2009 rating decision and the claim of entitlement to service connection for cardiac pacemaker implantation, status post symptomatic bradycardia and heart block, previously claimed as a heart murmur, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Cardiac pacemaker implantation, status post symptomatic bradycardia and heart block was not incurred in a qualifying period of service and may not be presumed to have been incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material

In a February 2009 rating decision, the RO denied service connection for heart murmurs as there was no current medical evidence of a disabling condition or in-service incurrence or aggravation of a disease or injury.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's February 2009 rating decision is final.  38 U.S.C.A. § 7105.  In July 2014, the RO issued another rating decision which denied service connection for lack of medical evidence of incurrence or aggravation by military service.  A notice of disagreement (NOD) was received in August 2015, within the subsequent one-year period.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of medical records including a September 2013 record that documents the Veteran having a pacemaker implanted after being diagnosed with symptomatic bradycardia and a heart block.  The reason for the prior final denial was that there was no current medical evidence of a disabling condition or evidence of in-service incurrence of a heart condition.  In other words, the current disability and in-service incurrence or aggravation of a disease or injury elements were missing.  This evidence suggests that the Veteran's has a current heart condition.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the additional medical evidence suggests a basis for service connection.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the February 2009 rating decision.  Therefore, the claim of entitlement to service connection for cardiac pacemaker implantation, status post symptomatic bradycardia and heart block, previously claimed as a heart murmur, is reopened.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular renal disease, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101 (24), 106.  Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6 (a).  Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a Veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that his cardiac pacemaker implantation, status post symptomatic bradycardia and heart block should be a service connected disability.  

The Veteran's service treatment records (STRs) indicated a possible ventricular abnormality in December 2005, yet it was noted that he had a regular heart rhythm without rubs, murmurs, or gallops.  The Veteran was referred to cardiology for an electrocardiogram (EKG).  Normal heart function was noted during a September 2006 internal medicine appointment.  In August 2008, one month after the Veteran was discharged from active duty service, an EKG revealed normal heart function.  The Veteran's right and left atrium, as well as right and left ventricle size and function were normal.  The following in-service examinations revealed normal heart function: March 1986, May 1990, October 1993, March 1997, January 2000, and January 2001.

In February 2009, the Veteran underwent a VA examination for his heart.  The examiner reviewed the Veteran's claims file.  The Veteran reported that he was told he had a heart murmur in 1994 and an enlarged left ventricle in 2005.  An August 2008 EKG found normal heart function for the left ventricular hypertrophy.  He did not have a history of heart disease, myocardial infraction, congestive heart failure, rheumatic heart disease, angioplasty, stents, valvular surgery, or a bypass.  Also, he was not under treatment for heart disease, or receiving medication for hypertension or other heart conditions.  He was found to be able to carry a 90-pound object, climb stairs quickly, do heavy labor, ride a bicycle at 12 miles per hour (mph), and run 6 mph.  Upon examination, the Veteran's heart beat at a regular rate and there were no murmurs to auscultation, sitting or lying.  No gallops or rubs.  No gross varicosities.  No stasis dermatitis.  The examiner found, despite the subjective complaints, that there was not objective evidence to support a diagnosis of a heart condition.   

In September 2013, the Veteran was diagnosed with symptomatic bradycardia and an atrioventricular block.  He underwent a dual chamber pacemaker implantation and was discharged the next day.  Follow-up physicals in October 2013, February 2014, July 2014, February 2015, March 2016, and March 2017 revealed normal heart function without murmurs.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Addressing the first element of service connection, the Board finds that there is sufficient evidence of a current disability, as indicated by the Veteran's September 2013 diagnoses of symptomatic bradycardia and an atrioventricular block that required the implantation of a dual chamber pacemaker, which establishes medical evidence of a current disability.  Therefore, the first element of service connection has been met.

As for the second element of service connection, the Board finds that the Veteran did not incur a heart condition in active duty service, or an otherwise qualifying period of service.  The Veteran was not diagnosed with a heart condition during his service.  There is no history of a heart condition, nor did he ever receive treatment for any heart condition.  During his active duty service, the Veteran was screened for a possible ventricular abnormality, which yielded normal EKG results, as well as numerous physical findings of a healthy heart without murmurs.  The February 2009 VA examiner reviewed the Veteran's claims file and found, despite the Veteran's subjective complaints of a heart murmur, that there was not objective evidence to support a history of a heart condition.  

Further, the Veteran has not submitted any evidence that suggests a current heart disability is related to any complaints, findings, or diagnosis of a heart condition that occurred during active duty service, or a qualifying period of ADT or IDT.  

Although the Veteran has asserted that his pacemaker implantation status post symptomatic bradycardia and heart block is related to service, he is a lay person and does not have the requisite medical training or credentials to be able to render a competent opinion regarding the cause of any current heart condition.  The etiology of the Veteran's heart condition is a complex medical etiological question.  Thus, while the Veteran is competent to relate symptoms that he experienced at any time, under the specific facts of this case, he is not competent to opine on whether there is a link between his current pacemaker implantation status post symptomatic bradycardia and heart block and his service.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested a cardiovascular-renal disease to a degree of 10 percent within the one year following his active duty service discharge.  The Board notes that to the extent that there is any suggestion of continuous symptoms suggestive of a heart disorder since service, numerous contemporaneous records show no evidence of complaints, findings or a diagnosis of a heart condition for years after service.  Because such objective evidence of record is more probative in this case, the Board finds any assertion of continuity of symptomatology not credible.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for a heart disorder.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The most probative evidence establishes that cardiac pacemaker implantation, status post symptomatic bradycardia and heart block is not related to service.  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.








							(Continued on the next page)


ORDER

Entitlement to service connection for cardiac pacemaker implantation, status post symptomatic bradycardia and heart block, previously claimed as a heart murmur, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


